Citation Nr: 0427946	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  02-16 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES


1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wound, left thigh.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a fractured left femur.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fractured left femur, prior to December 4, 
2003.

4.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, right upper extremity.

5.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, left upper extremity.

6.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, right lower extremity.

7.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy, left lower extremity.

8.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, left lower extremity, 
prior to December 4, 2003.

9.  Entitlement to service connection for ischemic heart 
disease.

10.  Entitlement to service connection for malaria.

11.  Entitlement to service connection for malnutrition.

12.  Entitlement to service connection for traumatic 
arthritis.

13.  Entitlement to service connection for beriberi.

14.  Entitlement to service connection for rheumatoid 
arthritis.

15.  Entitlement to service connection for psychosis.

16.  Entitlement to service connection for an acquired 
psychiatric disorder claimed as anxiety or depression.

17.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.

18.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities, prior to December 4, 2003.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from November 1941 to February 
1946.  He was a prisoner of war from May 1942 to January 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which continued the 
10 percent rating for his residuals of a shell fragment wound 
to the left thigh, and a 10 percent rating for his residuals 
of a fractured left femur with deformity.  Service connection 
was granted for peripheral neuropathy, and a 10 percent 
evaluation assigned for each extremity.  The veteran 
disagreed with the level of disability assigned.  Service 
connection was denied for multiple disabilities all claimed 
as a result of his experience as a prisoner of war (POW).  
Entitlement to individual unemployability due to service 
connected disabilities (TDIU) was denied, as well as 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound.  

In a May 2004 decision, TDIU was granted, effective December 
4, 2003.  In so doing, the RO increased the evaluation for 
the residuals of a fracture with left femur deformity to 30 
percent disabling, and increased the evaluation for 
peripheral neuropathy of the left lower extremity to 20 
percent disabling, also effective December 4, 2003.  As these 
were not the maximum evaluations possible, and the veteran 
continues to maintain disagreement, these issues remain on 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (citing AB v. Brown, 6 Vet. App. 35, 38 (1993)).  
Additionally, the period prior to the increase, and prior to 
the grant of TDIU, remains on appeal.  These are listed above 
as separate issues.

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2003).

The increased rating issues, as well as the issues of 
entitlement to TDIU prior to December 4, 2003, and 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The medical evidence shows that the veteran does not 
currently have ischemic heart disease, malaria, malnutrition, 
traumatic arthritis, beriberi, rheumatoid arthritis, 
psychosis, anxiety or depression; he did not report being 
beaten during captivity as a prisoner of war.


CONCLUSION OF LAW

Ischemic heart disease, malaria, malnutrition, traumatic 
arthritis, beriberi, rheumatoid arthritis, psychosis, and an 
acquired psychiatric disorder claimed as anxiety or 
depression were not incurred in service .  38 U.S.C.A. § 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a September 2000 letter, the RO informed the veteran that 
as a former POW, service connection could be granted for 
numerous listed conditions.  In October 2000, the veteran 
indicated that he was claiming service connection for many of 
the conditions listed in the RO's letter, as a result of his 
incarceration in a Japanese Concentration Camp.

In October 2000, the veteran was provided a VA POW protocol 
examination.  He indicated in his history that he was 
captured recuperating from a gunshot wound and spent much of 
the time in the hospital.  He added that he felt emotional 
stress because he could not do his work while he was healing.  
He indicated that he did not experience beatings or physical 
torture during capture.  The examiner indicated that the 
medical records were reviewed.  The examiner noted following 
psychiatric examination that there was no mental disorder.  
With regard to his heart, the veteran reported shortness of 
breath and chest pains after walking 500 meters or climbing 5 
to 8 steps of stairs.  His heart had regular rhythm without 
murmurs and ECG was normal.  The examiner noted there was no 
ischemic heart disease.  There was also no evidence of 
malaria or malnutrition.  Degenerative joint disease of the 
hip joints was noted as minimal, with no traumatic residual 
shown following X-ray examination.  

Duty to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran was notified of the information and 
evidence necessary to substantiate his claims for service 
connection in a September 2000 letter from the RO which 
informed him of the disabilities entitled to the presumption 
of service connection for former POWs.  He was also informed 
in the March 2001 rating decision, a July 2002 statement of 
the case (SOC), letters sent from the RO to the veteran in 
August and November 2003, and most recently in a May 2004 
supplemental statement of the case (SSOC).  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the August 2003 and 
November 2003 letters, VA informed the veteran that it would 
assist the veteran in obtaining service records, VA records, 
and federal government agency records.  VA would also assist 
in obtaining any records that are not in the possession of a 
Federal department or agency.  VA further informed the 
veteran that as long as he provided enough information about 
these records, VA would assist in obtaining them.

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  Although the veteran was 
not specifically told to give VA everything he had pertaining 
to his claim, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In numerous communications 
with the VA, the veteran was repeatedly put on notice as to 
the need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the content requirements of a VCAA notice has been fully 
satisfied.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The service 
medical records have been obtained and appear to be complete.  
Although the veteran was specifically asked to identify any 
current treatment, he has not identified receipt of such and 
no current relevant treatment is otherwise indicated by the 
record.  The veteran has been provided the opportunity to 
present evidence and testimony before both a hearing officer 
at the RO and a member of the Board but has declined.  A VA 
POW protocol examination was conducted in October and 
November 2000.  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran filed his claims for 
service connection in October 2000 and an initial decision 
was made in March 2001.  Only after this decision, in the 
August and November 2003 letters, did VA provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claims for service connection, as 
well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above, and his claim 
was readjudicated by the RO most recently in May 2004.  The 
Board therefore concludes that the failure to provide a pre-
AOJ initial adjudication notification letter constitutes 
harmless error.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In December 2003, the President 
signed the Veterans Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003), specifically allowing VA 
to decide claims before the expiration of the one-year 
period.  The effective date of the new law is November 9, 
2000, the date of enactment of the VCAA.  In this case, 
however, more than one year has elapsed since the August 2003 
letter which informed the veteran of the VCAA.  He has been 
given ample time to submit evidence or to inform the VA of 
relevant evidence it might obtain.  In any event, provisions 
of the Veterans Benefits Act of 2003 now allow VA to complete 
decisions prior to the one-year appeal period under 
38 U.S.C.A. § 5103(b)(1).  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701(b), 117 Stat. 2651 (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § 5103(b)(3)).  This provision 
was made retroactively effective from November 9, 2000.  

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service. 38 
C.F.R. §§ 3.307, 3.309 (2003).

A disease specific to former POW's listed in 38 C.F.R. § 
3.309(c) (2003), will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service. 38 C.F.R. § 3.307(a) (2003).  

If a veteran is a former prisoner of war and as such was 
interned or detained for the requisite period of time, the 
following diseases shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied: avitaminosis; beriberi (including beriberi 
heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; peripheral neuropathy (except where directly 
related to infectious causes); and cirrhosis of the liver.  
For purposes of this section, the term beriberi heart disease 
includes ischemic heart disease in a former prisoner of war 
who had experienced localized edema during captivity.  38 
C.F.R. § 3.309(c) (2003), as amended effective May 1, 2003.  
68 Fed. Reg. 42,602 (Jul. 18, 2003).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

With regard to the veteran's claims for service connection 
for ischemic heart disease, malaria, malnutrition, traumatic 
arthritis, beriberi, rheumatoid arthritis, psychosis, and an 
acquired psychiatric disorder claimed as anxiety or 
depression, the Board finds that service connection is not 
warranted because the medical evidence shows that the veteran 
does not have these disorders or residuals thereof.  The VA 
POW protocol examination in October 2000 specifically found 
no psychiatric disorder, and no residual evidence of malaria 
or malnutrition.  Additionally the examiner noted that there 
was no ischemic heart disease, which also precludes his 
consideration for beriberi.  As for his claims for traumatic 
arthritis and rheumatoid arthritis, the presumptive 
provisions of 38 C.F.R. § 3.309(c) only allow service 
connection for arthritis that is posttraumatic.  The veteran 
indicated in his history that he did not experience beatings 
or physical torture during service.  While he has been 
diagnosed with minimal degenerative joint disease in the 
hips, established by X-ray findings, the examiner indicated 
that there was no traumatic residual shown and he has not 
been shown to have a diagnosis of rheumatoid arthritis.  
Additionally, although he was a POW, neither malaria nor 
rheumatoid arthritis are among the diseases listed in 
38 C.F.R. § 3.309(c) for which former POW's are entitled to a 
presumption of service connection.

The veteran does not have a current diagnosis of any of the 
disabilities for which he is seeking service connection.  The 
medical evidence from the POW protocol examination is 
conclusive and highly probative as it was conducted 
specifically to respond to the veteran's claims.  
Additionally, it is uncontradicted by any other medical 
evidence in the claims file.  Without evidence of a current 
disability, there is nothing to service connect.  There is no 
current disability manifested as ischemic heart disease, 
malaria, malnutrition, traumatic arthritis, beriberi, 
rheumatoid arthritis, psychosis, or an acquired psychiatric 
disorder claimed as anxiety or depression.  The existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131 (West 
2002); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  

The Board has considered the veteran's statements regarding 
his current medical condition; however, this is not competent 
evidence to diagnose disability.  Competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1) (2003).  Further, competent medical evidence is 
defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2) 
(2003).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The diagnosis of ischemic heart disease, 
malaria, malnutrition, traumatic arthritis, beriberi, 
rheumatoid arthritis, psychosis, or an acquired psychiatric 
disorder claimed as anxiety or depression are beyond the 
range and scope of competent lay evidence contemplated by the 
applicable regulations, and it is not shown that the veteran 
possesses the requisite education, training or experience to 
provide competent medical evidence.  The preponderance of the 
evidence is against the claims for service connection, and 
because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2003).


ORDER

Service connection for ischemic heart disease, malaria, 
malnutrition, traumatic arthritis, beriberi, rheumatoid 
arthritis, psychosis, and an acquired psychiatric disorder 
claimed as anxiety or depression is denied.


REMAND

As noted in the introduction, the veteran is seeking 
increased evaluations for his residuals of a gunshot wound to 
the left thigh, which have been rated as separate 
disabilities for the damage to the muscle group, and for the 
fractured left femur.  Additionally, the veteran is seeking 
higher initial evaluations for his peripheral neuropathy, 
which have been evaluated separately for each extremity.  VA 
examinations were conducted in December 2003 to determine the 
current level of his disabilities; however, no claims folder 
was made available at the time of the examinations.  The 
veteran's representative has argued that the examinations are 
inadequate without a review of the claims folder and the 
veteran's medical records.  Therefore, the claims folder 
should be returned to the examiner who conducted the December 
2003 examinations, and an addendum prepared noting any 
changes in the examination findings as a result of reviewing 
the claims file.  The issues of TDIU and entitlement to 
special monthly compensation based on the need for regular 
aid and attendance or being housebound, being in part 
dependent on the level of disability assigned, are deferred 
pending completion of the necessary development.

Accordingly, this case is REMANDED for the following action:

1.  Send the claims file to the 
examiner(s) who conducted the December 
2003 VA examination.  Ask that the 
medical records be reviewed and an 
addendum to the December 2003 examination 
report prepared stating that the claims 
file and all medical records have been 
reviewed.  Any changes in the medical 
findings should be noted, including if 
necessary that no changes in the prior 
examination report are necessary.  

2.  After completing any other 
development deemed necessary, 
readjudicate the issues remaining on 
appeal.  With regard to the issue of 
increased evaluations for peripheral 
neuropathy, the possibility of staged 
ratings should be addressed.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, 
separate, or staged, ratings can be 
assigned for separate periods of time 
based on the facts found).  The RO should 
consider the issue of entitlement to TDIU 
prior to December 4, 2003, and whether 
special monthly compensation based on the 
need for regular aid and attendance or 
being housebound may now be granted.  If 
the benefits sought on appeal remain 
denied, the veteran and any 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and the applicable law and 
regulations considered pertinent to the 
issue currently on appeal, since the most 
recent SOC or SSOC.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



